COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Freddie Lee Walker v. David Gutierrez, Chairman of the, Texas Board
                         of Pardons and Paroles; Roy A. (Tony) Garvia, Commissioner; Wanda
                         Saliagas, Commissioner; and Federico Rangel, Board Member

Appellate case number:   01-17-00265-CV

Trial court case number: D-1-GN-16-005865

Trial court:             345th District Court of Travis County

       Proceeding pro se, appellant, Freddie Lee Walker, has filed a notice of appeal
from the trial court’s February 23, 2017, order dismissing his suit for lack of jurisdiction.
On March 13, 2017, the trial court clerk filed a clerk’s record, which reflects that Walker
filed an affidavit of inability to afford to pay court costs and to pay costs of the record on
appeal. No contest to the affidavit was filed and no order was signed ruling that Walker
could afford to pay costs. See TEX. R. CIV. P. 145(f). Accordingly, appellant cannot be
required to pay costs. See id. 145(a), (c), Tex. R. App. P. 20.1.
       The Clerk of this Court is directed to make an entry in this Court’s records
that appellant is allowed to proceed on appeal without payment of costs.
       Walker has filed “Appellant’s First Motion in Request for Production of
Documents,” in which Walker asks that this Court provide him with a copy of the record.
The motion is granted. The Clerk of this Court is directed to send to appellant a copy of
the one-volume reporter’s record filed on April 11, 2017, and the one-volume clerk’s
record, filed on March 13, 2017.
      Because the appellate record was complete with the filing of the reporter’s record
on April 11, 2017, appellant’s brief is due to be filed on May 25, 2017.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: May 4, 2017